DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14809867, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1 and 9 require that the expanded section has proximal and distal surfaces that taper in diameter in a uniform and symmetrical manner. Prior-filed application 14809867 does not provide support for an exact symmetrical and uniform taper in diameter. It appears application 14809867 would provide support for the expanded section having proximal and distal surfaces that taper in diameter in a substantially uniform and substantially symmetrical manner. Independent claim 16 requires proximal and distal surfaces that taper in diameter away from the uniform portion in a circumferentially symmetrical manner. Prior-filed application 14809867 does not provide support for an exact symmetrical taper in diameter. It appears application 14809867 would 
Claim Objections
Claim 1, line 2 objected to because of the following informalities:   
Line 2 recites “a patient”. It appears a typo was made and that line 2 should state “the patient” since a patient is introduced in line 1 of claim 1. Appropriate correction is required. Examiner suggests replacing “a patient” with “the patient” in line 2. 
Claim 9, line 2 objected to because of the following informalities:   
Line 2 recites “a patient”. It appears a typo was made and that line 2 should state “the patient” since a patient is introduced in line 1 of claim 9. Appropriate correction is required. Examiner suggests replacing “a patient” with “the patient” in line 2.
Claim 11, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the length between the proximal and distal surfaces that taper”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the length between the proximal and distal surfaces that taper” with “a length between the proximal and distal surfaces that taper”.
Claim 16, line 2 objected to because of the following informalities:   
Line 2 recites “a patient”. It appears a typo was made and that line 2 should state “the patient” since a patient is introduced in line 1 of claim 16. Appropriate correction is required. Examiner suggests replacing “a patient” with “the patient” in line 2.
Claim 17, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “the outer third diameter expanded section of the inner guide member is about 0.058-0.075 inches”. This limitation is worded unclearly.  For clarity purposes Examiner suggests replacing “the outer third diameter expanded section of the inner guide member is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, 
Line 8 recites “the first diameter”. There is insufficient antecedent basis for the limitation in this claim. Line 4-5 introduces an inner first diameter. Line 11 also refers back to the inner first diameter. It is unclear if the first diameter of line 8 is intended to refer to the inner first diameter. Line 10-11 states “the outer third diameter corresponding to the inner first diameter” which suggests that the first diameter of line 8 is different from the inner first diameter since if the outer third diameter is larger than the inner first diameter the outer third diameter would not correspond to the inner first diameter as claimed. Appropriate correction is required. For examination purposes Examiner construes “the first diameter” to be “a first diameter of the proximal support section” and therefore “an outer third diameter that is larger than the first diameter” to be “an outer third diameter that is larger than a first diameter of the proximal support section” as supported by the drawings.  
Examiner notes claims 2-8 are similarly rejected by virtue of their dependency on claim 1.

Line 8 recites “the first diameter”. There is insufficient antecedent basis for the limitation in this claim. Line 4-5 introduces an inner first diameter. Line 11 also refers back to the inner first diameter. It is unclear if the first diameter of line 8 is intended to refer to the inner first diameter. Line 10-11 states “the outer third diameter corresponding to the inner first diameter” which suggests that the first diameter of line 8 is different from the inner first diameter since if the outer third diameter is larger than the inner first diameter the outer third diameter would not correspond to the inner first diameter as claimed. Appropriate correction is required. For examination purposes Examiner construes “the first diameter” to be “a first diameter of the proximal support section” and therefore “an outer third diameter that is larger than the first diameter” to be “an outer third diameter that is larger than a first diameter of the proximal support section” as supported by the drawings.
Examiner notes claims 10-15 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 16, 
Line 8 recites “the first diameter”. There is insufficient antecedent basis for the limitation in this claim. Line 4-5 introduces an inner first diameter. Line 12 also refers back to the inner first diameter. It is unclear if the first diameter of line 8 is intended to refer to the inner first diameter. Line 11-12 states “the outer third diameter corresponding to the inner first diameter” which suggests that the first diameter of line 8 is different from the inner first diameter since if the outer third diameter is larger than the inner first diameter the outer third diameter would not correspond to the inner first diameter as claimed. Appropriate correction is required. For examination purposes Examiner construes “the first diameter” to be “a first diameter of the proximal support section” and therefore “an outer third diameter that is larger than the first diameter” to be “an outer third diameter that is larger than a first diameter of the proximal support section” as supported by the drawings.

Line 14-17 “torsionally and coaxially moving the inner guide member relative to the distal access catheter while maintaining a distal edge of the distal access catheter uniform portion of the expanded section so as to minimize a gap between the inner guide member and the distal access catheter”. It is unclear what is meant by this limitation specifically “maintaining a distal edge of the distal access catheter uniform portion of the expanded section”. Appropriate correction is required. For examination purposed Examiner construes “torsionally and coaxially moving the inner guide member relative to the distal access catheter while maintaining a distal edge of the distal access catheter uniform portion of the expanded section so as to minimize a gap between the inner guide member and the distal access catheter” to be “torsionally and coaxially moving the inner guide member relative to the distal access catheter while maintaining a distal edge of the distal access catheter near the uniform portion of the expanded section so as to minimize a gap between the inner guide member and the distal access catheter”.
Examiner notes claim 17 is similarly rejected by virtue of its dependency on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan (U.S. PG publication 20160015935).
In regard to claim 1,
Chan discloses a method of accessing vasculature of a patient (paragraph [0002]), comprising: 
advancing an intra cranial access system (figure 3A, item 100) through the vasculature of a patient (paragraph [0039]); the intra cranial access system comprising: 
a distal access catheter (figure 3A, item 50) having a lumen (figure 3A, item 60) with an inner first diameter (inner diameter at end 54) at its distal end (figure 3A, item 54); and, 
[AltContent: ][AltContent: textbox (Proximal support section)]
    PNG
    media_image1.png
    704
    241
    media_image1.png
    Greyscale

[AltContent: textbox (Enlarged view of figure 3A)][AltContent: textbox (Outer third diameter)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Distal surface)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Proximal surface)]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale

an inner guide member (figure 3A, item 70 and 90) having a proximal support section (see figure 3A wherein the part of the guidewire proximal to stop 82 forms the proximal support section) with an outer second diameter (see figure 3A wherein the part of the guidewire proximal to stop 82 has an outer second diameter) and having an expanded section (figure 3A, item 90) with an outer third diameter (see enlarged view of figure 3A above) that is larger than the first diameter (see 112b rejection above for claim interpretation wherein “the first diameter” has been construed as a first diameter of the proximal support section; see figure 3A wherein the outer third diameter is larger than a first diameter of the proximal support section); the expanded section having proximal and distal surfaces (see enlarged view of figure 3A above) that taper in diameter (see enlarged view of figure 3A above) in a uniform and symmetrical manner (see enlarged view of figure 3A above which shows the identified proximal surface tapering in a uniform and symmetrical manner and the distal surface tapering in a uniform and symmetrical manner); the outer third diameter corresponding to the inner first diameter (paragraph [0033]; see enlarged view of figure 3A above); 

In regard to claim 2,
[AltContent: textbox (Enlarged view of figure 3A)][AltContent: textbox (Cylindrical surface)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale


In regard to claim 9,
Chan discloses method of accessing vasculature of a patient (paragraph [0002]), comprising: 
advancing an intra cranial access system (figure 3A, item 100) through the vasculature of a patient (paragraph [0039]); the intra cranial access system comprising: 
a distal access catheter (figure 3A, item 50) having a lumen (figure 3A, item 60) with an inner first diameter (inner diameter at end 54) at its distal end (figure 3A, item 54); and, 
[AltContent: ][AltContent: textbox (Proximal support section)]
    PNG
    media_image1.png
    704
    241
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: textbox (Distal edge)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3A)][AltContent: textbox (Outer third diameter)][AltContent: connector][AltContent: connector][AltContent: textbox (Distal surface)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Proximal surface)]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale


during advancement of the distal access catheter and the inner guide member, torsionally (see figure 6A-6C and [0039] and [0029]) and coaxially moving the inner guide member relative to the distal access catheter (see figure 6A-6C and 5A-5B wherein the guidewire 70 of the inner guide member is coaxially moved relative to the distal access catheter while maintaining a distal edge of the distal access catheter between the proximal surface and the distal surface of the expanded section until item 90 is snuggly fit and paragraph [0040]: wherein the guidewire 70 is moved in a coaxial direction relative to the distal access catheter when the device is in the position shown in figure 6C) while maintaining a distal edge (see enlarged view of figure 3A above) of the distal access catheter between the proximal surface and the distal surface of the expanded section (see figure 6A-6C and 5B; paragraph [0033] and [0039]) so as to minimize a gap between the inner guide member and the distal access catheter (Examiner notes 
In regard to claim 14,
Chan discloses the method of claim 9, wherein the inner guide member has a lumen (figure 3A, item 98) and a microwire (figure 3A, item 70) positioned within the lumen (se figure 3A).
In regard to claim 15,
[AltContent: textbox (Proximal fourth diameter)][AltContent: connector][AltContent: textbox (Proximal portion)][AltContent: ]
    PNG
    media_image1.png
    704
    241
    media_image1.png
    Greyscale

Chan discloses the method of claim 9, wherein the distal access catheter (figure 3A, item 50) has a proximal fourth diameter (see figure 3A above) through a proximal portion (see figure 3A above) of the distal access catheter.
In regard to claim 16,
Chan discloses a method of accessing vasculature of a patient (paragraph [0002]), comprising: 
advancing an intra cranial access system (figure 3A, item 100) through the vasculature of a patient (paragraph [0039]); the intra cranial access system comprising: 
a distal access catheter (figure 3A, item 50) having a lumen (figure 3A, item 60) with an inner first diameter (inner diameter at end 54) at its distal end (figure 3A, item 54); and, 
[AltContent: ][AltContent: textbox (Proximal support section)]
    PNG
    media_image1.png
    704
    241
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: arrow][AltContent: textbox (Distal edge)][AltContent: textbox (Distal surface)][AltContent: connector][AltContent: connector][AltContent: textbox (Diametrically uniform portion)][AltContent: textbox (Outer third diameter)][AltContent: connector][AltContent: textbox (Enlarged view of figure 3A)][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: rect][AltContent: textbox (Proximal surface)]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale

an inner guide member (figure 3A, item 70 and 90) having a proximal support section (see figure 3A wherein the part of the guidewire proximal to stop 82 forms the proximal support section) having an outer second diameter (see figure 3A wherein the part of the guidewire proximal to stop 82 has an outer second diameter) and an expanded section (figure 3A, item 90) having an outer third diameter (see enlarged view of figure 3A above) larger than the first diameter (see 112b rejection above for claim interpretation wherein “the first diameter” has been construed as a first diameter of the proximal support section; see figure 3A wherein the outer third diameter is larger than a first diameter of the proximal support section); the 
during advancement of the distal access catheter and the inner guide member, torsionally (see figure 6A-6C and [0039] and [0029]) and coaxially moving the inner guide member relative to the distal access catheter while maintaining a distal edge (see enlarged view of figure 3A above) of the distal access catheter uniform portion of the expanded section (See 112 rejection above for claim interpretation where “while maintaining a distal edge of the distal access catheter uniform portion of the expanded section” has been construed as while maintaining a distal edge of the distal access catheter near the uniform portion of the expanded section so as to minimize a gap between the inner guide member and the distal access catheter”; see figure 6A-6C and 5A-5B wherein the guidewire 70 of the inner guide member is coaxially moved relative to the distal access catheter while maintaining a distal edge of the distal access catheter near the uniform portion of the expanded section before item 90 is snuggly fit and paragraph [0040]: wherein the guidewire 70 is moved in a coaxial direction relative to the distal access catheter when the device is in the position shown in figure 6C) so as to minimize a gap between the inner guide member and the distal access catheter (Examiner notes since the distal edge of the distal access catheter is maintained near the uniform portion of the expanded section a gap between the inner guide member and the distal access catheter is minimized as shown in figures 6A-6C and 5B; paragraph [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. PG publication 20160015935).
In regard to claim 3,
Chan discloses the method of claim 1.
Chan is silent as to wherein the expanded section, without the proximal and distal surfaces, has a length of about 6-10 cm.
It would have been an obvious matter of design choice to modify the length of the expanded section, without the proximal and distal surfaces of Chan to be about 6-10 cm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the 
In regard to claim 4,
Chan teaches the method of claim 3.
Chan is silent as to wherein the distal surface has an axial length of about 4-6 cm.
It would have been an obvious matter of design choice to modify the length of the distal surface of Chan to be about 4-6 cm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts and paragraph [0032] discusses alternatively using elongated configurations of the centering device 90. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
In regard to claim 5,
Chan discloses the method of claim 1.
Chan is silent as to wherein the outer third diameter of the inner guide member is about 0.058-0.075 inches.
It would have been an obvious matter of design choice to modify the outer third diameter of the inner guide member of Chan to be about 0.058-0.075 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of 
In regard to claim 7,
Chan discloses the method of claim 1.
[AltContent: arrow][AltContent: textbox (Distal tip region)][AltContent: textbox (Enlarged view of figure 3A)]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale

Chan discloses wherein the distal surface of the expanded section further includes a distal tip region (see enlarged view of figure 3A above).
Chan is silent as to a distal tip region that has a diameter of about 0.014-0.016 inches.
It would have been an obvious matter of design choice to modify the diameter of the distal tip region of Chan to include a diameter of about 0.014-0.016 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Chan discloses the method of claim 9.
Chan is silent as to wherein the expanded section has a length of about 12- 15 cm.
It would have been an obvious matter of design choice to modify the length of the expanded section of Chan to be about 12- 15 cm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts and paragraph [0032] discusses alternatively using elongated configurations of the centering device 90. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
[AltContent: textbox (Length between the proximal and distal surfaces that taper)]In regard to claim 11,
Chan discloses the method of claim 9.
[AltContent: ][AltContent: rect][AltContent: textbox (Distal edge)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3A)][AltContent: textbox (Distal surface)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Proximal surface)]
    PNG
    media_image2.png
    343
    273
    media_image2.png
    Greyscale


Chan is silent as to wherein the length between the proximal and distal surfaces that taper is about 8 cm.
It would have been an obvious matter of design choice to modify the length between the proximal and distal surfaces that taper section of Chan to be about 8 cm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts and paragraph [0032] discusses alternatively using elongated configurations of the centering device 90. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
In regard to claim 12,
Chan discloses the method of claim 9.
Chan is silent as to wherein the length of each of the proximal and distal surfaces that taper is about 2-4 cm.
It would have been an obvious matter of design choice to modify the length of each of the proximal and distal surfaces that taper of Chan to be about 2-4 cm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts and paragraph [0032] discusses alternatively using elongated configurations of the centering device 90. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Chan discloses the method of claim 16.
Chan is silent as to wherein the uniform portion of the expanded section has a length of about 6-10 cm; wherein the distal surface has an axial length of about 4-6 cm; wherein the outer third diameter expanded section of the inner guide member is about 0.058-0.075 inches.
It would have been an obvious matter of design choice to modify the length of the uniform portion of the expanded section of Chan to be about 6-10 cm, modify the length of the distal surface of Chan to be about 4-6 cm and to modify the outer third diameter of the expanded section of the inner guide member to be about 0.058-0.075 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts and paragraph [0032] discusses alternatively using elongated configurations of the centering device 90. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. PG publication 20160015935) and further in view of Garrison (U.S. PG publication 20130281788).
In regard to claim 6,
Chan discloses the method of claim 1.
Chan is silent as to wherein the proximal support section has a diameter of about 0.035 inches.
Garrison teaches wherein the proximal support section (proximal portion of guidewire 2515 in figure 6; paragraph [0076]) has a diameter of about 0.035 inches (paragraph [0076]: wherein the diameter of the guidewire can be 0.035 inches).
.  
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. PG publication 20160015935) and further in view of Farhat (U.S. PG publication 20150297250).
In regard to claim 8,
Chan discloses the method of claim 1.
Chan is silent as to wherein the distal access catheter has an outer diameter of 0.065-0.075 inches.
Farhat teaches wherein the distal access catheter (figure 3, item 106) has an outer diameter of 0.065-0.075 inches (0.070 inches as disclosed in paragraph [0078]).
It would have been an obvious matter of design choice to modify the distal access catheter of Chan to include wherein the distal access catheter has an outer diameter of 0.065-0.075 inches as taught by Farhat since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts. Additionally both catheter of Chan and Farhat are used in vasculature (see paragraph [0088] and [0105] of Farhat and paragraph [0002] of Chan). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Chan discloses the method of claim 9.
Chan is silent as to wherein the distal access catheter has an outer diameter of 0.065-0.075 inches.
Farhat teaches wherein the distal access catheter (figure 3, item 106) has an outer diameter of 0.065-0.075 inches (0.070 inches as disclosed in paragraph [0078]).
It would have been an obvious matter of design choice to modify the distal access catheter of Chan to include wherein the distal access catheter has an outer diameter of 0.065-0.075 inches as taught by Farhat since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Additionally paragraph [0046] of Chan explicitly discloses that modifications may be made to the dimensions of various parts. Additionally both catheter of Chan and Farhat are used in vasculature (see paragraph [0088] and [0105] of Farhat and paragraph [0002] of Chan). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/AMBER R STILES/Primary Examiner, Art Unit 3783